Citation Nr: 0616340	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  This issue was remanded in October 2001, 
November 2002, and October 2005 for further development, and 
now returns before the Board.

A hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in March 2006.


FINDINGS OF FACT

1.  At the veteran's hearing in March 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw the issue of entitlement 
to service connection for hearing loss.  

2.  The evidence does not establish that veteran engaged in 
combat with the enemy; a verified in-service stressor is not 
shown.  

3.  A preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of service connection for bilateral hearing loss by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal of service connection for bilateral 
hearing loss and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issue and it is dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119. The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id at 121. However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2001 and 
March 2003.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf. Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence. Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's remaining 
claim, no additional disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA and private outpatient treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
PTSD.  In this regard, the Board finds initially that a clear 
preponderance of the evidence of record is against a finding 
that the veteran has PTSD.  There are several outpatient 
treatment records reflecting diagnoses of PTSD; specifically 
an August 1999 treatment record which indicates that the 
veteran has a high probability of PTSD; a November 2001 
outpatient treatment record which noted the veteran to have a 
diagnosis of PTSD, a January 2005 letter from a VA 
psychologist which indicates that the veteran was diagnosed 
with PTSD, and July 1999, September 1999, and May 2000 
records which diagnosed the veteran with PTSD and alcohol 
dependence, which also proposed to rule out PTSD.  However, 
the Board notes that other records, such as a May 2001 
outpatient treatment record, diagnosed the veteran with 
depression, and many other records, including several January 
2006 outpatient treatment records, note a diagnosis of 
alcohol dependence.  

The Board finds particularly probative a February 2006 report 
of VA PTSD psychological testing, which, after a review of 
the veteran's history, psychological testing and interview of 
the veteran, indicates that the veteran's current system 
report appeared sub-clinical and probably did not meet the 
diagnostic criteria for military related PTSD.  It was 
specifically noted that he reported avoidance and 
reexperiencing symptoms that met DSM-IV criteria for PTSD, 
but that his current report of arousal symptoms was sub 
clinical, which the examiner opined might be due to the PTSD 
treatment the veteran had recently received, or because he 
recently discontinued drinking alcohol and his symptoms had 
remitted.  Since this report is the only one that discusses 
in detail the diagnostic criteria for PTSD and why or why not 
each criterion was met, it is the most reasoned and probative 
discussion of whether the veteran has PTSD.  Thus, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran has PTSD.

However, even if the veteran were found to have a current 
diagnosis of PTSD, the Board notes that there is no credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred.  Initially, the Board notes that the 
veteran's DD-214, while showing service in Vietnam, does not 
show that the veteran engaged in combat; the veteran's DD214 
shows that the veteran's MOS in service was that of a 
plumber, not a combat specialty.  The veteran's stressor 
statement and hearing testimony note several stressful 
incidents the veteran reported experiencing in service, to 
include hearing an explosion which may have killed a 
lieutenant, witnessing bodies left burning on Whisky 
Mountain, and one specific incident in which he witnessed an 
ARVN throw prisoners out of a helicopter.  However, the 
veteran was unable to provide the name of the lieutenant, 
specific dates, places or other details of any of these 
incidents such that they may have been able to be confirmed.  
Thus, even if a preponderance of the evidence supported a 
diagnosis of PTSD, no credible supporting evidence has been 
presented which indicates that the reported in-service 
stressors occurred.  As such, the Board finds that the 
preponderance of the evidence is against this claim.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and it must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


